Title: Editorial Note on Franklin’s Accounts, 1777
From: 
To: 


We have already discussed and described in the previous volume most of the accounts that are relevant to this one; only two of the ten listed there, nos. II and VIII, no longer apply. All that need be done here is to give details of the one newcomer.
XI. Ferdinand Grand’s Accounts with the Commission, June 10, 1777, to February 11, 1779: Harvard University Library, 33 pp. plus a 1-p. extract.
These deal solely with public transactions for the commissioners; they are presumably in the hand of one of Grand’s clerks, although they have marginal notes by William Temple Franklin. Sixteen sections in chronological order, consisting of debits and credits, cover periods of between one and three months apiece; at the end of each a balance has been struck.
